DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Souter et al. (US 2009/0217463 A1) in view of Dreja et al. (US 2012/0165239 A1).
Regarding claims 1-4, 6 and 15, Souter teaches a powder/granular detergent composition (i.e. laundry cleaning: 4, 80) comprising a detergent active material of anionic and nonionic surfactants such as linear alkylbenzene sulfonate (305), lauryl 12, alcohol ethoxylate); [82, 90, 92, 288; table 2], water soluble polymer matrix comprising vinyl acid such as maleic anhydride (unsaturated C1 to C6 carboxylic acids) and starch (a polysaccharide); [257, claim 27, 332].  Furthermore (claim 6) Souter teaches the above-mentioned surfactants as detergent active materials in the amount of 0.1-60 w%; [90], and other powder/granular material such as granular starch; [332], thus the powder detergent composition’s a) and b) are rendered obvious.
Regarding claims 1 and 7-11,  Souter does not expressly teach the exact total amounts of encapsulated perfume in the composition.  However, the analogous art of Dreja teaches a solid cleaning/washing detergent composition (with fragrance imparting properties) such as laundry cleaning composition (abstract, 6, 12, 16) comprising encapsulated fragrance in the amounts of 15%; [133].  At the time before the effective filing date of information, it would have been obvious to a person of ordinary skill in the art to utilize the higher amounts of perfume with the motivation of enhancing the removal of malodor from fabrics (deodorizing) during washing and their longer use duration afterward.
Regarding claims 12-13, Souter teaches that the encapsulated oil or perfume are encapsulated in microcapsules with a core-shell structure wherein the shell is made of materials such as melamine formaldehyde and urea formaldehyde; [272, claim 33-34].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Souter et al. (US 2009/0217463 A1), Dreja et al. (US 2012/0165239 A1), as applied to claim 1 and further in view of Frankenbach (US 2017/0107462 A1).
Regarding claim 14, Souter does not teach the coating on the outer surface of microcapsules.  However, the analogous art of Frankenbach teaches a fabric care composition (abstract) comprising perfume microcapsules with the same shell material wherein it is coated with a cationic polymer; [89; page 25].  At the time before, the effective filing date of invention, it would have been obvious to coat the perfume microcapsules with the motivation of enhancing their deposition on the fabric material as taught by Frankenbach above.

Claims 5 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Souter et al. (US 2009/0217463 A1), Dreja et al. (US 2012/0165239 A1), as applied to claim 1 above and further in view of Jones et al. (US 2014/0073030 A1). 
Regarding claims 5 and 16-20, Souter teaches a)- surfactant system of anionics and nonionics in the amount of 0.1-60 w%; [90],  b)- filler such as sodium silicate in the amount of up to 5%; [94],  c)- builders such as zeolites in the amounts of up to 10%; [94],  d)- enzymes such as lipase and protease in amount of 0.001-2%; [abstract, 82, 117],  e)-  perfume in the amount of 0.5%; [337; table],  f)- source of hydrogen peroxide such as sodium percarbonate bleach in the amount of 5-20%; [82], g)- and bleach activator in the amount of 1-4%; [82].  
Regarding claim 5, Souter does not teach the instantly claimed filler amount. However, the analogous art of Jones teaches a powder detergent composition (claim 18) comprising sodium sulfate as filler in the amount of 17-35%%; [46].  At the time before, the effective filing date of invention, it would have been obvious to add the sodium sulfate of Jones to Souter’s composition as a functional equivalent filler (i.e. sodium silicate) with the motivation of arriving at a desired synergistic proportions (i.e. .

                                          Response to Arguments
Applicant's arguments filed 2021/12/10 have been fully considered but they are not persuasive. Because;
A- In response to applicant’s argument (pages 8-9) that “Applicant respectfully disagrees. Souter relates to compositions comprising certain lipase enzymes and processes for making and using such compositions (see Abstract). However, while Souter discloses the use of surfactants and water soluble polymers, Souter does not disclose granulated powder containing particles made of a water soluble polymer matrix and at least partially encapsulated oil optimized to relative proportions of up to 30% by weight of encapsulated oil based on the total weight of the granulated powder that improves mechanical resistance of the granulated powder when subjected to high shearing conditions during the manufacturing process (see Claim 1 and Paragraphs [0007], [0019], [0124], [0126], [0127], [0150], and Example 3 of the published application). Thus, the present claims are patentable over Souter at least for this reason.”, it is not known what applicant is, exactly, referring to by the term “high shearing condition during manufacturing process”. Paragraphs 7, 19, 124, 126 of Souter are reviewed, wherein the claim 1 is found to be unrelated to the issue of shearing at hand. It is noted that:  I)- this argument is not commensurate with scope of the claim, and thus it could not be exported into the claims as far as the argument is concerned.  II)- Furthermore, even in case being introduced (by amendment) into a claim, it will not make such an impact (on claim obviousness) since as a property it is solely dependent 
B-  In response to applicant’s argument (pages 8-9) that “Applicant respectfully submits that Dreja fails to cure the deficiencies of Souter. Dreja also does not teach or suggest that the granulated powder, which equals the combined weight of the water soluble polymer matrix and the weight of the oil phase, comprises up to 30% by weight of encapsulated oil based on the total weight of the granulated powder. Rather, Dreja calculates the quantity of perfume differently as the quantity of perfume which is located (in total) in the microcapsules (see Paragraph [0063] of Dreja). The Office refers to Paragraph [0133] of Dreja for indicating encapsulated fragrance in the amounts of 15% (see Page 3 of the Office Action dated 10/08/2021). However, that reference refers to “15 wt.% (relative to the total quantity of finished washing or cleaning agent) of scent-imparting composition E1,” (see Paragraph [0133] of Dreja). Yet El contains only 5 wt% of perfume microcapsules based on the total weight of the solid, scent-imparting composition, wherein the perfume microcapsules have a perfume loading of 34% (see Paragraph [0122] and Table 1 of Dreja). Thus, the amounts of perfume taught by Dreja are outside the scope of the present claims.”, it is noted that applicant’s assertion is incorrect indeed. I)- Paragraph 133 of Dreja teaches, with no ambiguity, the amount of perfume material with respect to the whole solid powder, or flake, composition is in the amount of 15%, which is the feature claimed in the instant claims.  II)-  The cited amount of 34% (at the footnote of table 1) by applicant is erroneous since the very amounts of perfume on multiple embodiments (E1 to E6: 122) are 5%, 3.5% or 1.5% actually.  The number 34% at the footnote of the table appears to be the perfume amount with respect to total weight of the encapsulated one.  However, 
C-  In response to applicant’s argument (page 11) that “While Frankenbach teaches a fabric care composition comprising a perfume microcapsule coated with a cationic polymer, Frankenbach fails to remedy the deficiency of the teachings of Souter and Dreja. Frankenbach does not teach nor suggest a powder detergent composition nor a granulated powder comprising up to 30% by weight of encapsulated oil based on the total weight of the powder. Frankenbach also does not disclose optimizing to relative proportions of up to 30% by weight of encapsulated oil based on the total weight of the granulated powder to improve the mechanical resistance of the granulated powder when subjected to high shearing conditions.”, it should be noted that Frankenbach is only and only applied to render the coating on the outer surface of microcapsule obvious and does not have to meet the rest of limitations of e.g. claim 1.  Note that: one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
D-  In response to applicant’s argument (page 11) that “Accordingly, it would not have been obvious to a person having ordinary skill in the art to modify the compositions of Souter with the teachings of Dreja and Frankenbach to arrive at the claimed subject matter without any motivation or expectation of success. Such modifications would require impermissible hindsight and could only have been arrived at by using the present application as a roadmap.”, it is noted that; it must be recognized In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
E-  In response to applicant’s argument (page 12) that “While Jones teaches a powder detergent composition comprising sodium sulfate as filler, Jones fails to remedy the deficiency of the teachings of Souter and Dreja. Jones does not teach nor suggest a granulated powder comprising up to 30% by weight of encapsulated oil based on the total weight of the powder. Jones also does not disclose optimizing to relative proportions of up to 30% by weight of encapsulated oil based on the total weight of the granulated powder to improve the mechanical resistance of the granulated powder when subjected to high shearing conditions.”, it is noted that this argument is a follow up to the previous arguments regarding combination of Souter and Dreja, which are responded to already. Furthermore, with to respect Jones combination please note that; the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. M. Reza Asdjodi whose telephone number is (571)270-3295.  The examiner can normally be reached on 10 AM- 8 PM Flex..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.R.A./
Examiner, Art Unit 1767
2022/02/08


/LIAM J HEINCER/Primary Examiner, Art Unit 1767